DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority Dates
For purposes of the support for claimed subject matter in the parent applications in this CIP application and which effective filing date is appropriate therefore, the Examiner notes that parent SN 16/019,267 is the earliest parent application that has support for the ladder or lattice filter arrangements recited in the respective independent claims 1 and 26.  Therefore, claims 1 and 26 receive only the effective filing date of 06/26/2018, as the earliest effective filing date.  Subject matter of claims 2-5 is supported by only the first four listed parents SN 16/290,703; SN 16/175,650; SN 16/019,267; and SN 15/784,919, and hence has an earliest effective filing date of 10/16/2017.  

Since it is too burdensome for the Examiner to determine the earliest effective filing date of the subject matter of every individual claim, and since the subject matter of the independent claims is NOT supported by either of the two earliest filed parent applications, the Examiner will assume the remaining claims are also NOT supported by the two last listed parent applications and apply an earliest effective filing date of the third listed parent, i.e. 06/26/2018, until and unless Applicants provide a location in the older parent applications where support can be found for any claimed subject matter of the dependent claims in question.

Overview of Claim Interpretation
Before beginning, it should be noted that the Examiner considers that independent claim 1, lines 1-60 thereof, merely recites the basic structure of a 4-stage ladder filter as shown in Applicants’ Fig. 64C, and that the remaining portion of claim 1, as well as the majority of the dependent claims, merely recite functional features, e.g. center frequency, bandwidth, roll-off (i.e. steep passband edges), attenuation, insertion loss, return loss, etc., that the Examiner considers are simply ordinary filter design “electrical specifications” as stated by Applicants in section [0170] which would have been easily designed for by one of ordinary skill in the art.  It is of further note that no structural features are particularly claimed for performing the recited functions, although claims 21-22 do include up to twenty additional resonators that would have been commonly known to improve selectivity and attenuation (see e.g. Yokoyama U.S. 2012/0182092 section [0007] cited below as evidence).  For example, it is not clear if some or all of the recited various filter design specifications would be met by resonators with a piezoelectric material that is polycrystalline or would be met only if the piezoelectric material were provided as being a single crystal material XBAW™ as shown e.g. in Applicants Fig. 63C, which “meets the stringent… requirements” as per Applicants’ section [0142].  Although Applicants disclose using the resonators of any of Figs. 63A-63C (see e.g. sections [0146]-[0148]), clearly they will each provide a filter with different characteristics of attenuation, insertion loss, etc. depending on materials used for the piezoelectric layers and the electrodes as well, and other features such as thicknesses of the layers relative to each other and areal size of the resonators which affects impedance, thus matching and return loss.

Specification
The disclosure is objected to because of the following informalities:
Section [0014], line 3 thereof, states that the device includes “an insertion loss of less than 2.5 dB”, but section [0157], line 3, states “an insertion loss of less than 2.9 dB”, and one of these values of insertion loss should be changed to match the other.  It appears that section [0157] may be the incorrect section since claim 12 recites “an insertion loss of less than 2.5 dB”.           Appropriate correction is required.

Claim Objections
Claims 6, 7, 11 objected to because of the following informalities:  
A.   In claim 11, on line 1 thereof, it appears that the singular “comprising a stop band” should be changed to the plural  - - comprising stop bands - -  because two stop bands, i.e. one below the passband and one above the passband, are recited.
B.   In claim 6, on the last line thereof, in order to be consistent the hyphen occurring in “the pass-band” should be deleted so as to read just  - - the pass band - -  (see claim 1, line 62).
This should also be done at each of:  claim 7, at line 2 thereof;  claim 9, at each of lines 1 and 2 thereof;  claim 10, at line 1 thereof (note that line 2 is correct);  claim 13, at line 2 thereof;  claim 15, at line 2 thereof;  and claim 18, at line 2 thereof.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8, 12, and 19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.   Claims 2 and 4 each recite a piezoelectric material that is “essentially single crystal” (see line 3 of each claim), which is unclear since no guidance is given in the specification as to how well-oriented the piezoelectric material needs to be in order to be considered “essentially” single crystal.  For example, some references refer to a full width half maximum (FWHM) measurement being below a certain percentage to determine if a material can be considered single crystal.
B.   Claims 2-5 are each unclear regarding whether the recited modifiers “essentially single crystal” (see claims 2 and 4, line 3) or “polycrystalline” (see claims 3 and 5, line 3) refers to only the first recited material or to both materials.  For example, the claim 2 recited “are each essentially single crystal aluminum nitride (AlN) bearing material or aluminum scandium nitride (AlScN) bearing material” could broadly be interpreted that the “aluminum nitride… bearing material” must be “essentially single crystal”, but the following material “aluminum scandium nitride” need NOT be “essentially single crystal”.  Is the intended meaning:  - - are each essentially single crystal aluminum nitride bearing material or essentially single crystal aluminum scandium nitride bearing material - -?  Clarification is required in claim 2 and similarly worded claims 3-5.
Claim 8 first recites that each of the first to fourth insulating materials “comprises a silicon nitride bearing material or an oxide bearing material” (see lines 1-3 thereof) and then recites “configured with a silicon nitride material or an oxide bearing material” which is unclear as to how the “configured with…” portion which redundantly recites the same materials as already recited, is considered to or intended to further limit the already recited same materials.  Is there intended to be more than one layer to the “insulating material”?
D.   Claim 12 is unclear because it gives no frequency location having “an insertion loss of less than 2.5 dB”.  Is it a maximum insertion loss across the entire bandwidth of the pass band?  The Examiner assumes the intended meaning is:  - - comprising an insertion of less than 2.5 dB in the pass band - -, since this value seems to be disclosed as “characterizing the pass-band” (see e.g. the specification sections [0014] and [0157] and see the objection to the specification because the values of insertion loss in these sections do not match).
E.   Claim 19 is unclear as to what added structure is required to provide a “pass band” “configured for…and 5G applications”, because claim 1 already recites the passband center frequency and bandwidth which are inherently by definition “configured for 5.5 GHz Wi-Fi” such that it is unclear how “and 5G applications” would alter the structure and features recited in claim 1.  Additionally, it is unclear how claim 22 is intended to further limit claim 1 since the passband center frequency and bandwidth have already been recited in claim 1 and cannot be changed in a dependent claim.   Clarification is required.  Claim 19 may be considered to only recite an obvious intended use as well since no structure is included.
coupled between the differential input port and the differential output port” (emphasis added) which is unclear as to the configuration or location of “the inductor device”.  Is it a bridging inductor with one end coupled to the differential input port and another end coupled to the differential output port?  Is it any of the inductors shown in Fig. 64A or only a particular one of them?  For purposes of any art rejections that may follow and based on Fig. 64A, the Examiner assumes the intended meaning is:  - - comprising at least one of an inductor device coupled between terminals of the differential input port and an inductor device coupled between terminals of the differential output port - -.  
Clarification of the claims regarding each of items A-F is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 12, 13, 16-18, 20, 21, 22, 23, 24, 25, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1-10, 12, 13, 17-19, 20, 23, 24, 25, 26, 27, and 28 of U.S. Patent No. 10,979,022 (US ‘022 hereinafter).  Although the claims at issue are not identical, they are not patentably distinct from each other because the respective dependent claims are identical or virtually identical or cover a same range of values (see below) and because independent claim 1 of US ‘022 recites every feature of instant claim 1 plus additional structure, e.g. an “electrode contact via” (see e.g. US ‘022 col. 31, lines 37-38), except that US ‘022 recites a different pass band bandwidth of “5.170 GHz to 5.330 GHz” and center frequency of “5.2 GHz” (see US ‘022 col. 33, lines 4-8 thereof) rather than the instant application recited bandwidth of “5.170 GHz to 5.835 GHz” and center frequency of “5.5025 GHz” (see instant claim 1, lines 62-64) which are considered merely obvious variants and modifications based on design specifications, because it would have been common knowledge in the art that such resonators are scaled in frequency by the thickness of the resonator stack, wherein a thicker resonator stack provides a higher 
Independent claim 25 of US ‘022 recites a same lattice filter circuit as claim 23 of the instant application plus additional structure, e.g. the specific resonator layers and “electrode contact via” (see US ‘022 col. 34, line 54 to col. 35, line 5), and differs only in that it does not recite a “circuit response…” as recited in instant claim 23, lines 22-26.  However, such a circuit response would have been an obvious design choice based on the intended use of the filter, and so would have been obvious variants for the same reasons regarding the claims 1 above.
In other words filters having the same structure of a ladder or lattice filter but only modified to be operating in different frequency bands would have been well known obvious variants requiring only the mere modification of a thickness of the resonators as would have been common knowledge well within the purview of one of ordinary skill in the art.
at least  +27 dBm or 0.5 Watt” (emphasis added);  Regarding instant claim 20, the US ‘022 claim 20 “configured as a bulk acoustic wave filter” would have been understood to have included any or all of the resonators being bulk acoustic wave resonators as evidenced by US ‘022 claims 21 and 22; and Regarding instant claims 24-26, US ‘022 claims 26-28 recite the same lattice filter structures with baluns and inductor devices only using different language such as “top node” and “bottom node” and “differential input port” and “differential output port” to describe the equivalent connections.
It should also be noted here that throughout this Office action, including all double patenting and art rejections that follow, the recitation at the last two lines of claims 1 and 23 of the instant application, i.e. “the characteristic frequency centered around 5.5025 GHz is tuned from a lower frequency ranging from about 4.7 GHz to 5.4 GHz”, is given no patentable weight because it is a method step in a device claim where patentability is determined by the final device, and because the method step of “tuning from a lower frequency range” to “the characteristic frequency centered around 5.5025 GHz” of the final device imparts no additional structure to the final device (see also MPEP § 2113).  In other words, no matter how you got there, the final device resonators will have the required thicknesses of the resonator stacks including the “first” to “fourth insulating material” layers provided “to tune” the first to fourth resonators as per claim 1, 

Claims 1-10, 12, 13, 15-18, 20, 21, 22, and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1-10, 12, 13, 17-20, 21, 24, 25, and 26-29 of U.S. Patent No. 10,985,732 (US ‘732 hereinafter).  Although the claims at issue are not identical, they are not patentably distinct from each other because similarly to the immediately preceding rejection, claim 1 of US ‘732 recites every feature of instant claim 1 plus additional structure (e.g. “electrode contact via” at e.g. US ‘732 col. 33, lines 23-24), but recites a different operating frequency “bandwidth from 5.490 GHz to 5.835 GHz” and “characteristic frequency centered around 5.6 GHz” (see US ‘732 col. 34, lines 50-56) from that of the instant application (see instant claim 1, the last 5 lines thereof), wherein these would have been obvious variants requiring only obvious modification of the thickness of the resonators based on the desired filter bandwidth and center frequency of each individual intended use, i.e. for the same reasons already discussed in detail above.
The respective dependent claims are identical or virtually identical, e.g., the US ‘732 claim 17 “return loss… ranging from about 10 dB to about 25 dB” meets the instant claim 15 “minimum return loss” of “10 dB”.


Claims 1-10, 15-18, 20, 21, 22, and 23-26 are  rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1-10, 16-19, 21, 24, 25, and 26-29 of U.S. Patent No. 10,979,023 (US ‘023 hereinafter).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US ‘023 recites every feature of instant claim 1 plus additional structure (e.g. “electrode contact via”), but recites a different operating frequency “bandwidth from 5.85 GHz to 5.925 GHz” and “characteristic frequency centered around 5.6 GHz” (see US ‘023 col. 34, lines 50-59) from that of the instant application (see instant claim 1, the last 5 lines thereof), which would have been obvious variants requiring only obvious modification of the thickness of the resonators based on the desired filter bandwidth and center frequency of each individual intended use, i.e. for the same reasons already discussed in detail above.
The respective dependent claims are identical or virtually identical, e.g., the US ‘023 claim 16 “return loss… ranging from about 10 dB to about 25 dB” meets the instant claim 15 “minimum return loss” of “10 dB”, and the US ‘023 claim 19 “maximum power handling capability… of 30 dBm or 1 Watt” meets the instant claim 18 “at least +27 dBm or 0.5 Watt”.


Claims 1-10, 12, 13, 15-18, 20, 21, 22, and 23-26 rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1-10, 12, 13, 19-22, 23, 26, 27, and 28-31 of U.S. Patent No. 10,979,024 (US ‘024 hereinafter).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US ‘024 recites every feature of instant claim 1 plus additional structure (e.g. “electrode contact via”), but recites a different operating frequency “bandwidth from 5.150 GHz to 5.350 GHz” and “characteristic frequency centered around 5.2 GHz” (see US ‘024 col. 32, line 62 to col. 33, line 2) from that of the instant application (see instant claim 1, the last 5 lines thereof), which would have been obvious variants requiring only obvious modification of the thickness of the resonators based on the desired filter bandwidth and center frequency of each individual intended use, i.e. for the same reasons discussed in detail above.  The respective dependent claims are identical or virtually identical or cover a same range of values as previously discussed.


Claims 1-10, 12, 13, 16-18, 20, 21, 22, and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 13, 21-23, 24, 27, 28, and 29-32 of U.S. Patent No. 10,979,025 (US ‘025 hereinafter).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US ‘025 recites every feature of instant claim 1 plus additional structure (e.g. “electrode contact via”), but recites a different operating frequency “bandwidth from 4.4 GHz to 5.0 GHz” and “characteristic frequency centered around 4.7 GHz” (see US ‘025 col. 33, lines 21-28) from that of the instant application (see instant claim 1, the last 5 lines thereof), which would have been obvious variants requiring only obvious modification of the thickness of the resonators based on the desired filter bandwidth and center frequency of each individual intended use, i.e. for the same reasons discussed in detail above.  The respective dependent claims are identical or virtually identical or cover a same range of values.
Independent claim 29 of US ‘025 similarly also recites every feature of instant claim 2 plus additional features (see US ‘025 col. 35, line 25 to col. 36, line 13) except for reciting different operating frequency bandwidth and center frequency (see US ‘025 col. 35, lines 14-21 vs. instant claim 25, lines 23-26) which would have been obvious 

Claims 1-11, 13, 14, 15-18, 20, 21, 22, and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1-11, 13, 14-17, 18-21, 22, 25, 26, and 27-30 of U.S. Patent No. 10,979,026 (US ‘026 hereinafter).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US ’026 recites every feature of instant claim 1 plus additional structure (e.g. “electrode contact via”) and recites Exactly The Same center frequency and bandwidth (see US ‘026 col. 33, line 64 to col. 34, line 5 and the instant application claim 1, the last 5 lines thereof).  
The respective dependent claims are identical or virtually identical or cover a same range of values.  For example, the US ‘026 claim 13 “amplitude variation… of 0.7 dB ” meets the instant claim 13 “amplitude variation… less than 1.5 dB” (emphasis added).  Furthermore, since the instant application and US ‘026 recite the same filter operating in the same band and even have virtually the same Title of the Invention, the differences between values claimed in the dependent claims of the instant application and US ‘026 are not explained and lend doubt as to which are the correct values.  For example, the instant application claim 12 recites “insertion loss of less than 2.5 dB” while US ‘026 claim 12 recites “insertion loss of less than 2.9 dB”, wherein it is unclear why there is a difference.  See also the objection to the specification above where both different values are used in sections [0014] and [0157].  The values of “typical attenuation” recited in US ‘026 claims 14-17 are considered to cover the instant application claim 14 “minimum attenuation” values.


Claims 1-10, 12-13, 15-19, 20, 21, 22, and 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1-10, 12-13, 15-19, 20, 23, 24, and 25-28 of copending Application No. 16/504,135 (reference application) {see the provided published application, U.S. 2019/0326885, referenced below}.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application (see U.S. 2019/0326885) recites every feature of instant claim 1, but recites a different operating frequency “bandwidth from 3.5 GHz to 3.6 GHz” and “characteristic frequency centered around 3.55 GHz” (see the published application claim 1, the last 9 lines thereof) from that of the instant application (see instant claim 1, the last 5 lines thereof), wherein these would have been obvious variants requiring only obvious modification of the thickness of the resonators based on the desired filter bandwidth and center frequency of each individual intended use, i.e. for the same reasons discussed in detail above.  The respective dependent claims are identical or virtually identical.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10, 12-13, 15-19, 20, 21, 22, and 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1-10, 12-13, 15-19, 20, 23, 24, and 25-28 of copending Application No. 16/514,717 (reference application) {see the included published application thereof, U.S. 2019/0341906, that is referenced below}. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application (see U.S. 2019/0341906) recites every feature of instant claim 1, but recites a different operating frequency “bandwidth from 2.515 GHz to 2.675 GHz” and “characteristic frequency centered around 2.595 GHz” (see the published application claim 1, the last 9 lines thereof) from that of the instant application (see instant claim 1, the last 5 lines thereof), wherein these would have been obvious variants requiring only obvious modification of the thickness of the resonators based on the desired filter bandwidth and center frequency of each individual intended use, i.e. for the same reasons discussed in detail above.  
Independent claim 25 of the reference application similarly recites every feature of instant claim 23 except for reciting different operating frequency bandwidth and center frequency (see the published application claim 25, the next to last paragraph thereof vs instant claim 23, the last 5 lines thereof) which would have been obvious variants and modifications based on required operating frequency and bandwidth of each individual intended use as previously discussed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 23-26 are rejected under 35 U.S.C. § 103 as being unpatentable over the Yang et al. article “A Wideband Bulk Acoustic Wave Filter with Modified Lattice Configuration” (Yang-A hereinafter) in view of the Kim et al. article “Highly Miniaturized RF Bandpass Filter Based on Thin-Film Bulk Acoustic-Wave Resonator for 5-GHz-Band Application” (Kim hereinafter).
Regarding claims 23, 25 and 26, each of Fig. 4 and Fig. 5 of Yang-A clearly anticipates Applicants’ Fig. 64A, and discloses an RF circuit device comprising:  a differential input port, e.g. on the left; a top serial configuration including first and second top resonators coupled between first to third top nodes; a bottom serial configuration including first and second bottom resonators coupled between first to third bottom nodes; a first lattice configuration on the left in Fig. 5 (between the inductors L1 & L2) including first and second shunt resonators cross-coupled with each other and between the first top resonator, first bottom resonator, second top resonator and second bottom resonator; a second lattice configuration on the right in Fig. 5 (between the inductors L2 & L3) including first and second shunt resonators cross-coupled with each other and coupled between the first and second top and bottom resonators; and a differential output port on the right; wherein the top serial configuration and the bottom serial configuration are each coupled to both the differential input port on the left and the differential output port on the right.  That is, the top serial configuration is coupled 
Regarding claim 25, as far as the claim can be understood, Figs. 4 and 5 of Yang-A disclose the RF circuit device including an inductor device L1 coupled between the differential input port terminals and an inductor device L3 coupled between the differential output port terminals.
Regarding claim 26, the RF circuit device further comprises:  previously mentioned inductor device L1, which can also be described as being a first inductor device L1 coupled between the first ends of the top and bottom serial configurations respectively; a third inductor device L3 coupled between the second ends of the top and bottom serial configurations respectively; and a second inductor device L2, coupled between the connections between the first and second top resonators and the first and second bottom resonators of the top and bottom serial configurations respectively.
Regarding claim 24, Fig. 5 shows in the bottom half thereof a first Balun (i.e. balanced-unbalanced converter) coupled to the differential input port, i.e. the first ends of the top and bottom serial configurations, and a second Balun coupled to the differential output port, i.e. the second ends of the top and bottom serial configurations.  
However, the Yang-A lattice filter has a center frequency of 3.25 GHz (see Fig. 6) rather than 5.5025 GHz and the associated bandwidths.
As has been discussed ad nauseam above, it would have been well known to adjust the frequency of operation of a filter by modifying the thickness of the bulk 
Hence, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the lattice filter of Yang-A, by having designed it to have a center frequency of 5.5025 GHz and bandwidth from 5.170 GHz to 5.835 GHz, because such an obvious modification as the frequency of operation and bandwidth of a filter would have been dependent upon design specifications of each individual intended use, and because one of ordinary skill in the art of such BAW resonator filters would have been well versed in the modification of the thicknesses of the resonators or materials of the resonators, as explicitly suggested by Kim (see the paragraph under Fig. 15 on page 1224, and the paragraph spanning the columns on page 1223), needed to have provided desired filter specifications of center frequency and bandwidth desired for each individual intend use of the filter.  

Claims 1, 3, 6-12, and 16-22 are rejected under 35 U.S.C. § 103 as being unpatentable over The Yang et al. article “Highly C-Axis-Oriented AlN Film Using MOCVD for 5GHz-Band FBAR Filter” (Yang-B hereinafter) in view of Yokoyama et al. U.S. 2005/0219754 (Yokoyama hereinafter).
Before beginning it is noted that:  1) a bulk acoustic wave resonator is itself a “capacitor device” as per e.g. claim 1, lines 4-6 thereof; and 2) as previously noted “is tuned from a lower frequency…” see (claim 1, lines 64-65) is given no patentable weight 
Additionally regarding claim 1, lines 1-60, as previously noted this is merely the recitation of a ladder filter arrangement as shown in Fig. 64C and wherein only the first to fourth resonators that form the serial arm configuration (see claim 1, lines 3-4) are specifically recited to include first to fourth cavities and first to fourth insulating material to tune the resonators (see e.g. claim 1, lines 7-8 and 14-15 as to the first resonator) and no specific structure of the first to fourth shunt configuration resonators is recited (see claim 1, lines 50-60).
Regarding claims 1 and 20-22, Yang-B discloses a seven bulk acoustic wave resonator ladder filter (see the last paragraph on page 171), where “7th radder filter” would have been understood by one of ordinary skill in the art to be a seven resonator ladder filter as per a common translational error (i.e. “radder” for “ladder”) so that the filter has either 4 series resonators and 3 shunt resonators or 3 series resonators and 4 shunt resonators, and wherein each resonator has the structure of Fig. 1 including:  a first to fourth substrate member of Si (100) having a first to fourth cavity region and a first to fourth upper surface contiguous with a first to fourth opening of the first to fourth cavity region; a first to fourth bottom electrode of Mo within a portion of the first to fourth cavity region; a first to fourth piezoelectric material of AlN (first to fourth will now be dispensed with) overlying the upper surface and the bottom electrode; and a top electrode overlying the piezoelectric material and the bottom electrode; and having at least three shunt configuration resonators as noted above; wherein the filter has a circuit response centered around 5.2 GHz (see Fig. 3) and having a bandwidth from 
Regarding claim 3, the first to fourth piezoelectric materials are polycrystalline aluminum nitride/AlN (see the conclusion paragraph on page 173, lines 1-2 thereof).
Regarding claim 6, each of the serial configuration, i.e. series resonators, and shunt configuration, i.e. shunt resonators, inherently have a resonance profile and an anti-resonance profile, wherein the difference between the resonance profile of the series resonators and the anti-resonance profile of the shunt resonators inherently form the pass band of a ladder filter by definition.  That is, the parallel resonators have a series resonance frequency at the lower end of the passband and an anti-resonance frequency near the center of the passband, while the series resonators have a resonance frequency near the center of the passband and an anti-resonance frequency that forms the upper end of the passband, and offsetting the series resonance frequency of the series resonators slightly from the anti-resonance frequency of the parallel resonators near the center of the passband, widens the passband as would have been common knowledge in the art.
Regarding claim 7, as can be seen in Figs. 3 and 6, the amplitude difference at the passband edges ranges from 10 dB to 60 dB.
Regarding claims 9 and 10, Fig. 6 shows the transition regions at the passband edges are not greater than 250 MHz/0.025 GHz since each hash mark is 0.05 GHz.

Regarding claim 12, as far as the claim can be understood, the filter has an insertion loss of 1.4 dB (see the last paragraph on page 172, the third from last line) which is less than the recited 2.5 dB.
Regarding claims 16 and 17, these are merely standard in the art operating temperatures and impedance.
Regarding claim 18, since 1 Watt is considered “low power” in the art and the structures of the reference and the invention are the same, it is considered that the identical structure of the reference can perform the function of “maximum power handling capability… of at least… 0.5 Watt”.
Regarding claim 19 when the center frequency and bandwidth of Yang-B are modified to that of claim 1 of the instant application, then it necessarily covers and is “configured for” the “5.5 GHz Wi-Fi and 5G applications” as admitted by Applicants (see the specification section [0141] and Fig. 60).
However, regarding claim 1, Yang-B does not disclose the 5.5025 GHz operating center frequency, a tuning layer of first to fourth insulating material overlying the first to fourth top electrodes of each respective series resonator or the precise number of 8 resonators, i.e. 4 series and 4 shunt; or the insulating material being silicon nitride or oxide (claim 8); or the number of series resonators being increased (claim 21) or the number of shunt resonators being increased (claim 22).

Regarding claims 1 and 8, Yokoyama 2005/0218754 discloses a similar ladder filter (see e.g. Figs. 15A-B) also in the 5GHz range (see e.g. section [0076]) and discloses that it would have been known to provide each series and parallel resonator with a tuning layer 109 that is two tuning layers 105, 106 (Fig. 14B) of the same material being insulating material of silicon dioxide (see section [0074], the last 8 lines thereof), wherein the tuning layers make the filter frequency lower than the desired finished filter frequency due to mass loading (see Yokoyama section [0012]), and the tuning layers 109 are then trimmed (see e.g. Figs. 17B-18C) to tune the filter from the lower frequency to a higher finished frequency as shown in Fig. 7 for the similar filter of Figs. 3A-C having different materials of the tuning layers 15, 16.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the bulk acoustic wave resonator filter of Yang-B, such that it would have operated at 5.5025 GHz instead of 5.2 GHz, and had an insulating material tuning layer of silicon dioxide on the series resonators as well as the parallel resonators as suggested by the exemplary teaching of Yokoyama (see e.g. Figs. 14A-15B and sections [0074]-[0077]) and to have had exactly four series and four parallel resonators or more additional resonators added to the four series and four .

Claims 1, 2, 6-13, and 16-24 are rejected under 35 U.S.C. § 103 as being unpatentable over the Nishihara et al. article, “High Performance and Miniature Thin Film Bulk Acoustic Wave Filters for 5 GHz” (Nishihara hereinafter) in view of Yokoyama U.S. 2005/0218754.
In order to avoid repetition, note that regarding claims 1 and 20-22, Nishihara discloses a similar ladder filter using bulk acoustic wave resonators each formed over cavities in a silicon substrate (see Fig. 1b) and having 4 stages (see Fig. 6 and the paragraph directly under part IV. Filter and Package Design on page 971), wherein the filter passband is centered around 5.2 GHz (see Figs. 8a, 8c and 9), and the filter bandwidth is 201 MHz (see the paragraph directly below Fig. 7) as also seen in Fig. 8c.

Regarding claim 6, this subject matter is inherent by definition of a ladder filter as previously discussed.
Regarding claims 7, 9, 10 and 13, see Fig. 8 where in Fig. 8a the attenuation outside the passband is improved by the added inductors, or see Fig. 9 where the bulk acoustic wave filter has the steep edges with transitions between the passband and stop bands of less than the recited 250 MHz, and Fig. 8c shows that with the packaging including the helper inductors, the amplitude variation in the pass band is less than the recited 1.5 dB.
Regarding claim 12, see Fig. 8a and note that the filter has less than 2.0 dB insertion loss with a 201 MHz bandwidth (see the paragraph directly below Fig. 7) and which meets the recited less than 2.5 dB.
Regarding claims 16 and 17, these are merely standard operating temperatures and impedance as would have been commonly known by one skilled in the art.
Regarding claim 18, since 1 Watt is considered “low power” in the art and the structures of the reference and the invention are the same, it is considered that the identical structure of the reference can perform the function of “maximum power handling capability… of at least… 0.5 Watt”.

However, Nishihara also does not show the center frequency of 5.5025 GHz frequency band, precise number of recited 4 series and 4 parallel/shunt resonators (claim 1) and an insulating material for tuning on each of the series resonators (claim 1) or additional series or shunt resonators (claims 21-22) which would have inherently increased filter selectivity (i.e. steep cut-off) as per the obvious design specifications of claims 9 and 10.  
Yokoyama discloses a tuning layer as discussed in the immediately preceding rejection, and the number of resonators or stages of a ladder filter would have been an extremely well known design decision as also discussed above.
Hence it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the filter of Nishihara (Figs. 1b, 2b and 6) to have operated at the 5.5025 GHz center frequency and by having provided a tuning layer on each of the series resonators and provided 4 or more series resonators and 4 or more parallel resonators, because such obvious modifications would have respectively been an obvious art recognized alternative modification of the thickness of the resonators based on the design frequency and bandwidth required for each intended use, and provided the advantageous benefits of the ability to tune the filter both for Δf and manufacturing frequency deviations as suggested by Yokoyama (see e.g. the abstract) 
As previously noted, Yokoyama U.S. 2012/0182092 (see section [0007]) has been cited below as evidence of the known design choice of designing a ladder filter with as many ladder stages as necessary to achieve specified filter selectivity design criteria.  

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over the Nishihara article in view of Yokoyama U.S. 2005/0218754 as applied to claim 1 above, and further in view of Chitnis U.S. 2008/0284541 (cited by Applicants).
The Nishihara/Yokoyama combination discloses the invention as discussed above, except that it has an AlN epitaxial essentially single crystal piezoelectric material instead of a gallium nitride/GaN epitaxial single crystal piezoelectric material.
Chitnis discloses that these Group III nitrides AlN and GaN would have been well known art recognized alternative epitaxially grown single crystal piezoelectric material layers 14 (see e.g. the resonator of Fig. 5, section [0034] and section [0038], line 4 thereof), as well as providing further evidence of the known tailoring of resonance frequency by the thickness of the device (see section [0035], lines 1-3 thereof).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the device of the Nishihara/Yokoyama .

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over the Yang-B article in view of Yokoyama 2005/0218754 as applied to claim 1 above, and further in view of Stephanou et al. U.S. 2014/0125432 (Stephanou hereinafter).
The Yang-B/Yokoyama combination discloses the invention as discussed above, except that the piezoelectric material is polycrystalline AlN instead of polycrystalline GaN.
Stephanou discloses that sputtered, and hence inherently polycrystalline AlN and polycrystalline GaN would have been well known art recognized alternative piezoelectric materials (see section [0042] at page 5, lines 8-12 and the 3rd from last line of the section).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the device of the Yang-B/Yokoyama combination by having substituted polycrystalline GaN piezoelectric material for the polycrystalline AlN piezoelectric material, because such an obvious modification would have been the mere substitution of art recognized alternative materials as explicitly suggested by Stephanou (see section [0042] at page 5, lines 8-12 and the 3rd from last line of the section).

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over either one of the Yang-B article or the Nishihara article in view of Yokoyama U.S. 2005/0218754 as applied to claim 1 in respective sections 22 and 23 above, and further in view of the Zhang et al. article, “A High Performance C-Band FBAR Filter” (Zhang hereinafter).
Each of the Yang-B/Yokoyama and Nishihara/Yokoyama combinations discloses the invention as discussed above, except for the respective minimum attenuation in dB in the recited ranges with the largest being 40 dB from 5935 MHz to 7125 MHz above the recited pass band, and being 35 dB from 700 MHz to 2500 MHz above the recited pass band.  It should be noted that the recited frequency band is very similar to and within the known 5G bands as also admitted by Applicants (see Applicant’s Fig. 60), wherein the recited minimum attenuation requirements would have been merely known “electrical specifications” for the optimal use of the recited bands.
Note that it has already been discussed that it is extremely well known to provide increased filter selectivity and attenuation by increasing the number of resonators and stages in a ladder filter (see Yokoyama U.S. 2012/0182092 section [0007]) cited below as evidence.  
Additionally, the claim recites no structure for performing the recited functions which could be simply considered design specifications as indicated by Applicants in section [0170] describing these values as shown in the table 6800 of Fig. 68 as “electrical specifications” (see previous discussion of section 4 above), which one of ordinary skill in the art would have been well versed in designing to meet, and hence it is unclear whether the recited attenuation in the ranges, merely repeated verbatim in the 
Zhang discloses and provides evidence of the known stringent filter requirements for 5 GHz filters as 5G filters (see Fig. 1) and further discloses that it would have been known to have modified a ladder filter by providing inductors and capacitor elements to increase attenuation outside the passband or for providing larger attenuation ranges (see e.g. Notch 1 and Notch 2 in Fig. 10) or larger attenuation in desired areas.  Furthermore, Zhang meets the attenuation in the frequency ranges of claim 14 since Fig. 10 shows least 45 dB attenuation both above and below the passband with the proper capacitance value.  The helper inductors connected to the parallel resonators also place attenuation poles, and Zhang particularly discloses the ability to “meet different rejection specifications” (see the last sentence of the abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the device of either one of the Yang-B/Yokoyama or Nishihara/Yokoyama combinations (i.e. already modified to work at 5.5025 GHz center frequency) by having increased the number of resonators or ladder filter stages to have provided the desired attenuation design specifications outside of the passband and/or to have added inductors and/or capacitors as necessary to achieve such design specifications as suggested by Zhang (see Figs. 7a and 9-10) because one of ordinary skill in the art would have been well aware of the filter design specifications as evidenced by Zhang Fig. 1, and would have designed the filter .

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over either one of the Yang-B article or the Nishihara article in view of Yokoyama U.S. 2005/0218754, i.e. either the Yang-B/Yokoyama or Nishihara/Yokoyama combinations, as applied to claim 1 above, and further in view of the Kim article “Highly Miniaturized RF Bandpass Filter Based on Thin-Film Bulk Acoustic-Wave Resonator for 5-GHz-Band Application”.
Each of the Yang-B/Yokoyama and Nishihara/Yokoyama combinations discloses the invention as discussed above, except for the function of “a minimum return loss characterizing the pass-band” of “10 dB”.
Again this appears to be simply a design specification with no particularly recited structure associated with performing the function.
Kim discloses that it would have been well known in ladder filters (see Fig. 1a and Figs. 15a-b) operating in the GHz range, that the frequency spacing offset of the resonance frequency of the series resonators and the anti-resonance frequency of the parallel resonators as recited in Applicants’ claim 6, has an impact on the filter characteristics of insertion loss and return loss (see page 1224, lines 6-10 underneath Fig. 15) as do the sizes of the resonators (ibid.) which determine impedance, because when impedance is well matched, return loss is necessarily good.  Also, Kim Fig. 16a shows a return loss in the passband is at least 10 dB and up to almost 40 dB.  Kim also 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the device of either one of the Yang-B/Yokoyama or Nishihara/Yokoyama combinations by having provided the desired frequency spacing between the series resonators and parallel resonators and/or modified the size of the resonators for proper impedance matching and hence improved return loss in the passband, because the recited amount of return loss characterizing the passband would have merely been a design specification of the individual intended use, which one of ordinary skill in the art would have been well equipped to meet by appropriate frequency spacing of the resonators and appropriate areal sizing of the resonators as explicitly suggested by Kim (see page 1224, at lines 6-10 under Fig. 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Yokoyama et al. U.S. 2012/0182092 as mentioned above is cited as evidence for the Taking of Official Notice that it would have been well known in the art to increase the number of ladder filter stages to increase attenuation outside the passband, i.e. out-of-band suppression (see section [0007]), as well as handle required filter specification insertion loss (ibid.) in the design phase.
Manfra et al. U.S. 6,349,454 as mentioned above is cited as evidence that epitaxially grown AlN grown on a single crystal substrate is single crystal AlN (see e.g. col. 6, lines 15-19).

Hurwitz U.S. 2018/0278231 provides further evidence of resonators using single crystal piezoelectric material that may be any of art recognized alternatives AlN or ScAlN or AlGaN (see e.g. the Abstract) and further evidence of the known use of as many ladder filter stages as desired (Fig. 2 and section [0211]) and the offset of the series and parallel resonator frequencies (Fig. 3).
Ishida et al. U.S. 2019/0007029 discloses and provides evidence of a ladder filter with exactly four series resonators and four parallel resonators (Fig. 10A), wherein all of the resonators including the series resonators have a tuning film (section [0027]), with a piezoelectric material of aluminum scandium nitride (section [0030]), and operating at 5 GHz (sections [0046] and [0086]).
Yokoyama et al. U.S. 2006/0244553 shows a bulk acoustic wave (BAW) ladder filter (Fig. 9) and lifetime of the device related to power applied (Fig. 10), and e.g., if the power applied is less than 1 Watt, the first embodiment has a longer operating life.
Ella et al. U.S. 2003/0128081 provides evidence of the known use of baluns with BAW ladder or lattice filters depending upon the external devices having balanced or unbalanced terminals.
Dasgupta et al. U.S. 2019/0229705 provides further evidence of the art recognized alternative materials of AlN, GaN and AlGaN (section [0018]) and that sputtered films are polycrystalline (section [0016]) while epitaxial layers are single crystal (section [0021], the sentence spanning pages 2-3).

Elbrecht et al. U.S. 2019/0334563 shows and provides evidence that the 5G n78 band (see Figs. 1 and 4) that falls within the n77 band is typically provided by a bulk acoustic wave (BAW) ladder filter (see e.g. the top filter in Fig. 5) as is the n79 band filter (see the bottom filter in Fig. 5) and the bottom half of Fig. 4 shows some typical performance requirements.
Sadhu et al. U.S. 2018/0175826 discloses and provides evidence of the known use of AlScN as a piezoelectric material of BAW resonators to improve the electromechanical coupling coefficient (see Fig. 8), and provides evidence of PVD deposited piezoelectric material (see section [0052]) that is inherently textured polycrystalline piezoelectric material as also admitted by Applicants (see e.g. Applicant’s specification section [0145], lines 1-3).
The Yokoyama et al. article, “K-band Ladder Filters Employing Air-Gap type Thin Film Bulk Acoustic Resonators” provides further evidence that scaling resonator frequencies in the 5GHz rand and above, even up to K-band at 19.8 GHz (see e.g. the abstract) would have been well known.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771. The examiner can normally be reached M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




bs 								/BARBARA SUMMONS/November 19, 2021                                                       Primary Examiner, Art Unit 2843